Citation Nr: 0407958	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-08 992	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from October 1972 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board notes that the veteran, in an August 2001 
statement, raised the issue of entitlement to service 
connection for substance abuse.  This matter is therefore 
referred to the RO for appropriate action.

The issue of entitlement to service connection for depression 
is addressed in the remand at the end of this action.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was signed 
into law.  On August 29, 2001, during the pendency of the 
instant appeal, VA promulgated final regulations to implement 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the March 2002 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in February 2003 which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
February 2003 statement of the case also provided the veteran 
with the text of the regulations implementing the VCAA.  The 
record reflects that the RO, in a May 2001 correspondence, 
advised the veteran of the VCAA, informed him of the evidence 
necessary to substantiate his claim, and advised him of what 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In June 2001 the RO also specifically requested 
that the veteran identify all medical or mental health 
treatment he had received for PTSD.  

The Board notes that the veteran's representative, in a July 
2003 statement, contended that the veteran was not advised of 
what evidence he was responsible for submitting and what 
evidence VA would obtain on his behalf until after the March 
2002 rating decision.  In point of fact the veteran was so 
notified in May 2001.  Moreover, to the extent that the 
representative suggests instead that the May 2001 notice was 
somehow deficient, the Board has reviewed the May 2001 
correspondence, and finds that it complies with VA's 
notification duties under 38 U.S.C.A. § 5103(a).  The Board 
notes that the representative has not actually identified any 
deficiency in the May 2001 correspondence.  The 
representative also alleges that VA should have informed the 
veteran of the information and evidence necessary to 
substantiate his claim under other possible legal bases such 
as on the basis of secondary service connection or 
38 U.S.C.A. § 1151.  The Board points out, however, that the 
veteran does not contend that service connection for PTSD is 
warranted on other than a direct service connection basis, 
and further notes that an issue of service connection (or 
entitlement to compensation benefits) for PTSD on a basis 
other than direct service connection has not been developed 
for the Board's review.

The Board notes that on March 7, 2002, 38 C.F.R. § 3.304(f) 
was amended with respect to the type of evidence that may be 
relevant in corroborating a veteran's statement regarding the 
occurrence of a stressor in claims for service connection of 
PTSD resulting from personal assault.  See 67 Fed. Reg. 
10,330 (2002).  Although the RO did not provide the veteran 
with those changes in the February 2003 statement of the 
case, the veteran does not contend that his PTSD is due to a 
personal assault.
 
Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed, and that the veteran is aware, through 
the May 2001 and June 2001 correspondences from VA, of which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  The Board concludes that the statement of 
the case informed the veteran of the information and evidence 
needed to substantiate his claim.  It is clear from 
submissions by and on behalf of the veteran that he is 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
The evidence on file includes the following:  Service medical 
and personnel records; VA treatment records for July 1995 to 
December 2001 (including from the VA Medical Centers in 
Washington, DC and Martinsburg, West Virginia); and the 
report of a November 2000 VA examination.  The Board 
acknowledges the veteran's contention that he has been seen 
at the VA Medical Center in Perry Point, Maryland, and at 
Serenity House, Phoenix House, Blair House and Primavera.  
While records from those facilities are not on file, the 
veteran has indicated that he was treated at the referenced 
facilities for substance abuse, and has not alleged that 
records from those facilities are relevant to his claim for 
service connection for PTSD.  Nor has the veteran or his 
representative requested that VA obtain records from the 
referenced facilities in connection with the PTSD claim.  The 
Board therefore finds that further development for the 
purpose of obtaining any records from the above facilities 
for the veteran is not warranted.  The Board also notes that 
the veteran reported in a December 2000 VA treatment note 
that he had been diagnosed by an "outside" psychiatrist 
with PTSD.  The veteran was specifically requested in May and 
June 2001 to identify any and all health care providers who 
may have information relevant to his claim; he has not at any 
point identified the referenced psychiatrist, and has 
maintained that all relevant records are located at the 
Washington, DC VA Medical Center. 

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for PTSD.  Applicable law provides that VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4) (2003).  As will be discussed in 
further detail below, none of the competent evidence on file 
suggests that the veteran currently has PTSD.  The only 
evidence suggesting the presence of PTSD consists of 
September 2001 and October 2001 VA treatment notes, and the 
veteran's statements.  The September 2001 note was completed 
by a nurse and indicates that the veteran may have PTSD due 
to childhood physical trauma or conflicts while under the 
influence.  The October 2001 note was completed by an 
addiction therapist and indicates that it is possible that 
the veteran had PTSD.  Neither the nurse nor the therapist 
concluded that the veteran has PTSD, and both referred the 
veteran to a psychiatrist for further evaluation; the 
veteran's treating psychiatrist has not concluded that the 
veteran has PTSD.  With respect to the veteran's statements, 
there is no indication that he is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a) 
(2003).  Consequently, in the absence of competent evidence 
of a diagnosed PTSD, or persistent or recurrent symptoms of a 
PTSD, the Board concludes that a VA examination of the 
veteran is not warranted.

The Board also notes that efforts to verify the veteran's 
claimed stressor incidents through the U.S. Armed Services 
Center for Unit Records Research (USASCRUR) have not been 
undertaken.  However, in light of the absence of any 
competent evidence that the veteran currently has PTSD, 
remand of the case to request that the USASCRUR attempt to 
verify the veteran's stressors is not warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be taken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

Service medical records are negative for any complaints, 
finding or diagnosis of PTSD or any other psychiatric 
disorder.

On file are VA treatment records for July 1995 to December 
2001 documenting occasional reports by the veteran of 
nightmares relating to certain incidents purportedly 
occurring in service.  The reports are negative for any 
diagnosis of PTSD, but do show treatment for various 
psychiatric disorders including polysubstance dependence, 
impulse control disorder, major depressive disorder, and 
substance-induced mood disorder and psychosis.  A December 
2000 treatment note by a physician indicates that the veteran 
reported being diagnosed with PTSD by an "outside" 
psychiatrist; the physician diagnosed polysubstance 
dependence, substance-induced mood disorder versus major 
depressive disorder.  A September 2001 treatment note by a 
nurse indicates that the veteran may have PTSD secondary to 
childhood physical abuse and conflicts while under the 
influence; the nurse did not thereafter conclude that the 
veteran in fact had PTSD, although she informed a 
psychiatrist of her thoughts.  An October 2001 note by the 
same nurse documented the veteran's belief that he had PTSD 
from his service experiences; she suggested that he consult a 
psychiatrist.  Another October 2001 treatment note by an 
addiction therapist indicates that the veteran possibly had 
PTSD; the therapist recommended that the veteran contact the 
mental health clinic.  

The veteran was afforded a VA examination in November 2000, 
at which time he reported that he did not receive treatment 
for any mental problems in service.  Following examination of 
the veteran the examiner diagnosed polysubstance dependence 
with history of major depression.

In several statements on file, the veteran contends that he 
has PTSD as the result of his presence at a race riot while 
stationed in Korea.  He contends that he witnessed a crowd 
throw a person off a cliff, and that he was standing next to 
a friend when that friend was stabbed in the neck by a 
rioter.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Entitlement to service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2001).

On March 7, 2002, 38 C.F.R. § 3.304(f) was amended with 
respect to the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for service connection of PTSD 
resulting from personal assault.  See 67 Fed. Reg. 10,330 
(2002).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

Service medical records are negative for PTSD, and there is 
no post-service medical evidence demonstrating that the 
veteran currently has PTSD.  Although the September 2001 
nurse indicated that the veteran may have PTSD, she did not 
conclude that he did have the disorder.  The same is true 
with respect to the opinion of the October 2001 addiction 
therapist who concluded only that the veteran possibly had 
PTSD; both the nurse and the therapist referred the veteran 
for psychiatric evaluation, and the treatment reports on 
file, including those following the September 2001 and 
October 2001 notes, show that the veteran's treating 
psychiatrist and other health care providers have 
consistently attributed the veteran's psychiatric symptoms to 
a variety of psychiatric disorders other than PTSD.  The 
Board additionally notes that the November 2000 VA examiner 
did not even suggest that the veteran might have PTSD.  While 
the veteran reported in December 2000 that a psychiatrist had 
diagnosed him with PTSD, the Board points out that, as a 
layperson, his account of what his physician purportedly 
said, filtered as it is through the sensibilities of a 
layperson, does not constitute competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  In essence, 
the only evidence on file suggesting that the veteran 
actually has PTSD consists of the statements of the veteran 
himself.  As noted previously, however, there is no 
indication that he is qualified through education, training 
or experience to offer medical opinions.  As a layperson, 
therefore, his statements as to medical diagnosis do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  

As noted previously, there must be evidence of the current 
existence of a claimed disability in order for service 
connection to be granted for that disability.  See Rabideau, 
supra.  Since the competent evidence on file does not show 
that the veteran currently has PTSD, his claim for that 
disability must be denied.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

In the March 2002 rating decision which denied service 
connection for PTSD, the RO also denied entitlement to 
service connection for depression; the veteran was notified 
of this decision on April 2, 2002.  The Board mentions this 
because further procedural action is required before the 
Board may take jurisdiction over this issue.  The record 
reflects that while the veteran, in November 2002, expressed 
disagreement with the denial of his claim for service 
connection for PTSD, he did not refer to his claim for 
depression.  However, on his VA Form 9 filed on April 1, 
2003, the veteran indicated that his depression was a direct 
result of certain events occurring in service.  The Board 
construes his April 2003 statement to constitute a notice of 
disagreement as to the March 2002 rating decision denying 
entitlement to service connection for depression, and notes 
that there is no indication that the veteran has been 
provided a statement of the case with respect to that issue.  
Therefore, although the Board does not have jurisdiction to 
address the claim, it must be remanded for further 
development by the RO.  See Manlincon v. West, 12 Vet. App. 
238 (1999); see also 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 19.26, 20.200, 20.201 (2003).

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1994).  The RO should return the issue to the Board 
only if the veteran perfects his appeal in full accordance 
with the provisions of 38 U.S.C.A. § 7105.

To ensure compliance with due process requirements, the issue 
is REMANDED to the RO for the following action:

The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue 
of entitlement to service connection 
for depression.  The veteran and his 
representative should be clearly 
advised of the need to file a timely 
substantive appeal with respect to 
the March 2002 rating decision.  If 
the veteran thereafter submits a 
timely substantive appeal with 
respect to this issue, the RO should 
undertake any other indicated 
development.  If, and only if, a 
timely appeal is submitted, this 
issue should be certified on appeal 
to the Board.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



